ORDER
PER CURIAM.
James Morgan (Defendant) appeals from the trial court’s judgment and sentence imposed after a jury found him guilty of one count of delivery of a controlled substance, in violation of Section 195.211 RSMo (2000). The trial court sentenced Defendant to a term of ten years in the Missouri Department of Corrections. This appeal follows. We affirm.
In his sole point on appeal, Defendant seeks plain error review of the trial court’s alleged erroneous failure to dismiss the case sua sponte. Defendant claims his arrest, prosecution, and conviction for delivery of a controlled substance were the result of outrageous conduct by an undercover police detective and other police officers, and the trial court’s failure to dismiss the case resulted in a miscarriage of justice and a manifest injustice.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claim of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no jurisprudential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 30.25(b).